PER CURIAM:
Claimant's subrogor testified that he was driving his vehicle, a 1980 Chevrolet Monza, on Clear Fork Road, from Beckley to Whitesville, West Virginia, at approximately 7:00 p.m., on October 24, 1984, when the vehicle hit a ditch. It was dark at the time, and he was travelling at 30-40 miles per hour. He estimated the ditch to be between eight and ten inches deep and two feet wide. Claimant had travelled the same route several days earlier and had not observed the ditch.The lc*er left control arm, a shock absorber, and a wire wheel cover were replaced at a cost of $232.94. Robert Davis paid $100.00, the amount of his deductible, and the subrogee insurance company reimbursed him for $132.94.
Claimant's subrogor further testified that he had observed respondent's equipment at this location. There was construction work in the area. There were neither warning signs nor flagmen present near the ditch.
The Court finds that the respondent was negligent in failing to properly maintain the construction area. Shirley R. Adams and Billie Adams v. Dept. of Highways, 14 Ct.Cl. 279 (1982). An award of $100.00 to claimant's subrogor and $132.94 to subrogee insurance company is accordingly made.
Award of $100.00 to Robert W. Davis.
Award of $132.94 to Aetna Casualty & Surety, as subrogee of Robert W. Davis.